Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This is responsive to the amendment filed 1/28/2021. Applicant amended claims 1, 3 – 5, 8 – 10, 12 – 13, cancelled claim 7; claims 1 – 6, 8 – 13 are pending in this application.

Information Disclosure Statement
The information disclosure statement filed 11/4/2020 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because an English translation of the Korean Office action has not been filed. Further, the relationship of the Korean application and the present application has not been noted. It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).

Allowable Subject Matter
Claims 1 – 6, 8 - 13 are allowed.
Regarding claims 1, 4 and 8, prior art does not make obvious the claim limitations “the power generator is provided so that a force is generated in an orientation that alleviates an impact associated with opening and closing operations of the valve element”, “a circuit that draws only a current of a power generated by the power generator when the driver gas supplied to the valve device is discharged outside” and “the coil is disposed on an outer side of the spring member” respectively.
Any comments considered necessary by the applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on statement of Reasons for Allowance."
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Umashankar Venkatesan, whose telephone number is (571)270-5602.  The examiner can normally be reached Monday - Friday (8:30 AM - 5:30 PM Eastern Time). 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Mary McManmon can be reached at (571)272-6007, Craig Schneider can be reached at (571)272-3607 and Ken Rinehart can be reached (571)272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/UMASHANKAR VENKATESAN/
Primary Examiner, Art Unit 3753